Citation Nr: 1129112	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-10 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable disability rating for residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active duty service from March 1996 to August 2001.  

This appeal to the Board of Veterans' Appeals (Board) is from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim for a higher (compensable) rating for his service-connected right ankle disability.  

In support of his claim, the Veteran testified at a hearing at the RO in July 2008 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The Board subsequently, in February 2009, remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - including especially so the Veteran's right ankle could be reexamined to reassess the severity of his disability.  He had this additional VA examination in May 2009 and, after considering the results of it, the AMC issued a supplemental statement of the case (SSOC) in April 2010 continuing to deny his claim for a higher rating for this disability.  So the claim is again before the Board.


FINDINGS OF FACT

1.  Prior to May 14, 2009, the Veteran's right ankle demonstrated full range of motion, with 20 degrees of dorsiflexion and 45 degrees of plantar flexion, with no pain, weakness, fatigue, and lack of endurance on repetitive movements.

2.  But the VA examination performed on May 14, 2009, on remand, showed a 
5-degree loss of dorsiflexion and a 10-degree loss of plantar flexion with objective evidence of pain on plantar flexion.



CONCLUSIONS OF LAW

1.  Prior to May 14, 2009, the criteria were not met for a compensable rating for the right ankle disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5271 (2010).

2.  Since May 14, 2009, however, the criteria have been met for a higher 10 percent rating for this disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA's duties to notify and assist him with his claim have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA.)  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Proper notice from VA must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain or assist him in obtaining; and (3) that he is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


The duty to notify has been satisfied by means of an April 2008 letter to the Veteran, which properly informed him of the evidence required to substantiate his increased-rating claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Quartuccio, Charles and Dingess, all supra.  And although that April 2008 letter did not precede the initial adjudication of his claim in October 2005, his claim has been readjudicated by the AMC in the April 2010 SSOC, so since providing that April 2008 letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification letter followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to rectify ("cure") the timing defect in the provision of the notice).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).
The duty to notify therefore has been satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither he nor his representative has indicated that any additional records exist that are pertinent to this claim and, therefore, would need to be obtained before deciding this appeal.  He was afforded two VA compensation examinations to assess and then reassess the severity of his right ankle disability in relation to the applicable rating criteria.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The most recent examination was in May 2009 and complies with the Board's February 2009 remand directives in terms of providing the information needed to make this critical determination, such that additional examination and opinion are not needed.  38 C.F.R. §§ 3.327, 4.2.  See also Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The mere passage of time since that most recent evaluation does not obligate VA to schedule another examination, especially where there is already sufficient evidence in the file to decide the claim.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA.


II.  Whether the Veteran is Entitled to a Higher Rating for his Right Ankle Disability

The Veteran was separated from the military due to a right ankle sprain.  Unfortunately, this problem continued after service, prompting him to file claim for VA compensation benefits.  And in a March 2005 decision, the RO granted service connection for the residuals of the right ankle strain in service, assigning a noncompensable (i.e., 0 percent) rating retroactively effective from July 12, 2004.  In September 2005, so within one year of that March 2005 decision, he requested a higher rating for his consequent right ankle disability, a claim the RO subsequently denied in the October 2005 decision from which this appeal ensued.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

VA must compensate the Veteran for any variances in the severity of his disability, when it is at times worse than others; in other words, if shown to be warranted, VA must "stage" the rating - irrespective of whether the Veteran has timely appealed the rating initially assigned following the granting of service connection or, instead, an already established rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007).

Turning now to the facts of this particular case at hand.  The Veteran's right ankle disability has been assigned a noncompensable rating under Diagnostic Code (DC) 5271, for limitation of motion of the ankle.  This code provides a 10 percent rating for moderate limitation, and a 20 percent rating for marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, DC 5271.  In every instance, such as this, where the schedule does not provide a zero percent rating for a DC, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.

Unfortunately, words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Rating Schedule provides some guidance by defining full range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Applying these criteria to the facts of this case, the Board finds that the evidence supports assigning a higher 10 percent rating for the Veteran's right ankle disability as of May 14, 2009, since that is the date a VA examination first showed he met the requirements for this higher rating.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Prior to May 14, 2009, the only medical evidence that includes range-of-motion testing of the right ankle is a December 2004 VA examination report.  This report notes the Veteran's complaints of pain, stiffness, and instability of the right ankle, which required him to wear an ankle brace on occasion.  However, his right ankle demonstrated full range of motion, with 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See again 38 C.F.R. § 4.71, Plate II.  It was also noted that there was no pain on motion, and not any pain, weakness, fatigue, and lack of endurance on repetitive movements.  X-rays were unremarkable, as well.

In light of these findings showing normal dorsiflexion and plantar flexion, even when considering the additional DeLuca factors, there simply is no basis to assign a compensable rating for the right ankle disability during this initial period at issue prior to May 14, 2009.  The Board has considered the Veteran's complaints of pain and instability (such as to have required him to wear a brace on occasion), but these subjective complaints were not supported by adequate pathology on objective clinical evaluation to suggest additional disability, such as by X-ray evidence of arthritis - which, even in the absence of any limitation of motion, would support assigning a 10 percent rating (see DCs 5003 and 5010) or by additional loss of motion due to pain, weakness, fatigability, and lack of endurance.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (indicating that, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion).

But in addition to the December 2004 VA examination report, the Board also has considered statements from the Veteran and his wife, both of whom appear credible.  In a July 2008 statement, the Veteran's wife identified herself as physician assistant certified, which would qualify her as a competent medical authority to report objective findings on physical examination.  But she did not indicate that she had performed range-of-motion testing on the Veteran's right ankle and, more importantly, that the results of her testing had disclosed he had sufficient limitation of motion to meet the requirements for a compensable rating.  

Instead, she merely described his subjective complaints of continuous muscle weakness, which made it difficult for him to use stairs and required that he wear an ankle brace.  She also explained that he could only do low-impact activities, such as walking, cycling, and using an elliptical machine.  However, in the absence of any objective findings showing moderate limitation of motion of the right ankle, much less marked limitation of motion, her testimony is insufficient to warrant a compensable rating prior to May 14, 2009.

A higher 10 percent rating is warranted for this right ankle disability, however, from May 14, 2009 onwards.  On that date, a VA examination revealed the Veteran's right ankle demonstrated 15 degrees of dorsiflexion and 35 degrees of plantar flexion.  So his dorsiflexion was 5 degrees less than normal, and his plantar flexion was 10 degrees less than normal.  So he has what is best described as "moderate" limitation of motion versus "marked" limitation of motion since he had 3/4 of normal dorsifexion (to 15 degrees instead of to the normal 20 degrees) and 7/9 of normal plantar flexion (to 35 degrees instead of to the normal 45 degrees).  In addition to these findings, however, the VA examiner indicated the right ankle demonstrated painful motion on plantar flexion, which was not the case during the earlier VA examination in December 2004, though not also on dorsiflexion.  So the Veteran's right ankle clearly shows some loss of motion with objective evidence of painful motion.  The Board thus finds that his right ankle disability satisfies the requirements for the higher 10 percent rating under DC 5271 as of the date of that May 2009 VA compensation examination.  See 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 206.  And by increasing the rating for this disability as of that date - May 14, 2009 - this is a "staging" of the rating.

In reaching this decision, the Board notes that such a relatively slight loss of motion with pain during plantar flexion cannot be considered as amounting to "marked" limitation of motion, which is required for an even greater 20 percent rating under DC 5271.  Indeed, the May 14, 2009 VA examination report indicates there is no additional loss of motion due to pain, fatigue, weakness, and lack of endurance on repetitive use of the ankle joint.


There equally is no indication the Veteran's right ankle is ankylosed so as to permit application of DC 5270 and provide grounds for assigning an even higher rating on this other basis.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Thus, because the Veteran still has a relatively large and quantifiable measure of range of motion, albeit not normal range of motion, by definition his right ankle is not ankylosed as to warrant application of this other DC.  The same is true of DC 5272 because it also requires ankylosis, but of the subastragalar or tarsal joint specifically.  As well, there is no indication of malunion of the Os calcis or astragalus resulting in a moderate or marked deformity (DC 5273) or astragalectomy (DC 5274).

So, in conclusion, the Board finds that the evidence supports assigning a higher 10 percent rating for the Veteran's right ankle disability, but only as of May 14, 2009.  The appeal is granted to this extent only, as the preponderance of the evidence is against a compensable rating prior to this date.  And as the preponderance of the evidence is against this aspect of his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There also is no indication the Veteran's right ankle disability picture is so exceptional or unusual as to render impractical the application of the regular rating schedule standards and warrant consideration of additional compensation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability (e.g., pain and associated limitation of motion, etc.) are contemplated by the schedular rating criteria.  Indeed, as mentioned, DC 5271 considers whether there is "moderate" versus "marked" limitation of motion, and in making this determination the Board is required to factor in his pain, as indicated in DeLuca.  So the rating schedule makes provision for this.  And there is no evidence of hospitalization for evaluation or treatment of this disability, much less on a frequent basis, or marked interference with his employment, meaning above and beyond that contemplated by his schedular ratings (which are now 0 percent prior to May 14, 2009 and 10 percent from that date onwards).  Under the approach prescribed by VA, if the rating criteria reasonably describe his disability level and symptomatology, as they do in this case, then the assigned schedular rating is not inadequate and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008).


ORDER

A higher 10 percent rating for the right ankle disability is granted as of May 14, 2009, the date of the VA compensation examination, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


